UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6647



ERIC D. HARRIS,

                                            Plaintiff - Appellant,

          versus

RUFUS FLEMING, et als,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-273-R)


Submitted:   December 14, 1995             Decided:   June 18, 1996


Before WIDENER, ERVIN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Eric D. Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1988) complaint. The dis-

trict court's dismissal without prejudice is not appealable. See
Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993). A dismissal without prejudice could be

final if "no amendment [to the complaint] could cure defects in the

plaintiff's case." Id. at 1067. In ascertaining whether a dismissal
without prejudice is reviewable in this court, the court must

determine "whether the plaintiff could save his action by merely

amending the complaint." Id. at 1066-67.

     Since Appellant could have amended his complaint to assert

some claims, we dismiss the appeal for lack of jurisdiction because

we find the order is not appealable. We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2